Citation Nr: 1454528	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to his service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 1946.  He died in April 2005, and the appellant is his surviving spouse. 

This matter is on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was remanded by the Board in December 2010 in order to provide the appellant the opportunity to testify at a hearing.  This hearing was held by the undersigned Acting Veterans Law Judge in April 2012.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This claim was previously denied by the Board in August 2013.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veteran's Claims (Court) which, in a May 2014 Order pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issue for additional development and consideration.  Additional development has been undertaken and the issue may now be adjudicated.  




FINDING OF FACT

It is at least as likely as not that the Veteran's hypertension, an underlying cause of his death, is at least partially attributable to his service-connected PTSD.   


CONCLUSION OF LAW

The cause of the Veteran's death is attributable to a disability incurred in or aggravated by service or to another service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3, 404, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in April 2005.  According to his death certificate, the primary cause of death was a myocardial infarction, with a contributing cause listed as hypertension.  At the time of his death, he was service connected for PTSD, with a 50 percent disability rating, and for acne vulgaris and bilateral hearing loss, both of which were noncompensably rated.  

The appellant, the Veteran's surviving spouse, submitted a claim for benefits in May 2005, in which she asserted that the cardiovascular disorders which caused the Veteran's death were caused or exacerbated by his long-standing PTSD.  In support of her argument, she has submitted abstracts of three medical studies which raise the possibility of such a relationship.  She has not made any assertions regarding the Veteran's service-connected acne vulgaris or his bilateral hearing loss.    

The first study submitted by the appellant, which was published by the Archives of General Psychiatry in January 2007, surveyed a group of men from the Greater Boston area who had served in the military and had exhibited some low level symptoms of PTSD.  The results of this study indicated a "prospective association" between PTSD symptoms and some cardiovascular disorders.  The report also noted that the results suggested that a higher level of PTSD symptoms "may increase" the risk of incident cardiovascular disorders in older men.  

The second submitted study, published by the Journal of the American Medical Association in 2009, investigated the impact of PTSD on the cardiovascular health of veterans from the current conflicts in Iraq and Afghanistan.  This abstract reported that veterans with mental health diagnoses had a "significantly higher prevalence of all cardiovascular risk factors."  

The third submitted study, published by the Journal of Psychosomatic Medicine in July 2008, was based on a survey of Vietnam veterans who displayed symptoms of PTSD, and concluded that PTSD was "prospectively associated" with cardiovascular mortality when compared to their cardiovascular symptomatology in 1985.  The study, it was concluded "suggests that early-age [cardiovascular disorders] may be an outcome after military service among PTSD-positive veterans."  The Board also notes that VA has published its own articles which address the potential relationship between PTSD and physical health in the past.  Available at http://www.ptsd.va.gov. (December 8, 2014).  

Based on the evidence of record, the Board finds that service connection should be granted for the cause of the Veteran's death.  Specifically, the record includes two opinions provided by a cardiologist in December 2012 and April 2013, who determined that it was less likely than not that the Veteran's PTSD exacerbated his hypertension and heart disorder.  These opinions, however, were based on the presumption that the Veteran's hypertension diagnosis preceded his PTSD.  While it may have been true that hypertension was the first of the two to be clinically identified, it does not contemplate that the Veteran's PTSD symptoms, though undiagnosed, may have been manifest for years prior thereto.  

When considering the Veteran's and appellant's credible statements that he experienced PTSD symptoms long before his initial diagnosed hypertension, the cardiologist submitted another addendum opinion in October 2014, stating that the existence of PTSD symptoms prior to his initial diagnosis of hypertension was significant, as "PTSD is one of several contributing factors to the development of cardiovascular disease."  After review of the articles summarized above, the cardiologist also stated that their suggestion of a relationship between PTSD and physical disorders is "consistent with the most up to date and recognized cardiology textbook."

Given the VA cardiologists most recent opinion, the Board concludes that it is at least as likely as not that the Veteran's service-connected PTSD had at least some impact on his cardiovascular disabilities that ultimately contributed to his death.  Therefore, service connection should be granted on this basis.


ORDER

Service connection for the cause of the Veteran's death, to include as secondary to his service-connected PTSD, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


